Judgment in favor of plaintiff .unanimously reversed on the law and the facts and a new trial ordered, with costs to abide the event. Plaintiff, departing from a bingo game, fell in the foyer entrance to an auditorium in a building owned by defendant. She claims that she was caused to fall because the floor was improperly waxed. The proof offered to substantiate this claim was inadequate. Neither on entering nor departing did plaintiff notice anything amiss with the floor and, as far as her own testimony is *883concerned, her claim, rests on the discovery, a month after the accident, of some substance on her shoes which she believed to have been wax. A police officer called as her witness, who had come to the scene later, found no defect in the floor and no unusual condition, though he did find scuff marks. This would be expected where a large number of people had traversed the floor and would be no indication that the floor was waxed, let alone that an excessive quantity was allowed to remain. The period between the last waxing and the accident was left in doubt, but what proof .there was indicated some two weeks between these occurrences. On this proof a verdict predicated on negligence is against the weight of the evidence. Concur — Breitel, J. P., McNally, 'Stevens, Steuer and iStaley, JJ.